DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/107,258, filed 30 November 2020, which is a continuation of U.S. Patent Application No. 16/440,159, now U.S. Patent No. 10,855,983 B2.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 5, 9, 11, 12, and 16–18 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step of a claim to be separated by a line indentation.  Appropriate correction is required.

Allowable Subject Matter
Claims 15, 19, and 20 are allowed.
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16–18 would be allowable if rewritten or amended to overcome the objections under 37 C.F.R. § 1.75(i) set forth in this Office action.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and M.P.E.P. § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 14, and 15 each recite performing an intra search first stage that uses a prediction type of a different codec than an intra search second stage.  This material was found allowable in the prosecution of the parent ‘983 patent.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–6 and 8–13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0373741 A1 (“Zhao”).
Zhao, directed to intra coding, teaches with respect to claim 1: an apparatus to encode video, the apparatus comprising:
memory (¶ 0048, encoder may retrieve data from or store data in memory); and
an encoder (Fig. 6, video encoder 20) to:
perform an intra search first stage based on source pixels of a source video frame to determine first intra candidates (¶ 0116, first stage of intra mode decision produces candidates list) to predict a block of the source video frame (id., mode decision for luma block);
id., “In the second stage, the intra mode candidate list is fed into the expensive rate-distortion cost calculation process, and the final best intra prediction mode is decided for the current PU”) based on reconstructed pixels of neighboring blocks associated with the first intra candidates (id., left and above neighboring modes are in the intra mode candidate list) to determine a second intra candidate (id., deciding the final best intra prediction mode); and
encode the block of the source video frame based on the second intra candidate (Fig. 10, step 206 of encoding block of video data based on selected intra prediction mode).

Regarding claim 2, Zhao teaches the apparatus of claim 1, wherein the source pixels of the source video frame include respective pixels of the neighboring blocks associated with the first intra candidates (Fig. 2, ¶ 0082; reference samples for current block 40 border the block),
and the reconstructed pixels of the neighboring blocks associated with the first intra candidates are different from the source pixels of the neighboring blocks associated with the first intra candidates (¶ 0116, neighboring modes are only two of 35 available intra modes; ¶ 0234, Fig. 8, further intra prediction modes are directional from pixels in neighboring blocks).

Regarding claim 3, Zhao teaches the apparatus of claim 2, wherein the reconstructed pixels of the neighboring blocks are based on previously encoded versions of the neighboring blocks (Fig. 6, ¶¶ 0194, 0205; encoder loop includes intra prediction processing unit 126 and reconstruction unit 112).

Regarding claim 4, Zhao teaches the apparatus of claim 1, wherein the intra search first stage is to use a plurality of prediction angles to determine the first intra candidates (Figs. 8–9, non-planar modes),
and the intra search second stage is to use a subset of the plurality of prediction angles to determine the second intra candidate from the first intra candidates (Figs. 10–17, determine most probable modes before selecting prediction mode).

Regarding claim 5, Zhao teaches the apparatus of claim 1, wherein the intra search second stage is to determine the second intra candidate based on evaluation of a coding cost (¶ 0116, rate-distortion cost calculation is performed at second stage),
and the intra search first stage is not to use the coding cost to determine the first intra candidates (id., first stage of selecting intra mode candidates list uses a computationally cheaper SATD criterion that is distinct from the second stage rate-distortion cost). 

Regarding claim 6, Zhao teaches the apparatus of claim 1, wherein the block of the source video frame corresponds to a coding unit (¶ 0205, operation on transform block of transform unit or coding block of coding unit).

Regarding claim 8, Zhao teaches at least one storage device comprising computer readable instructions (¶ 0052, non-transitory computer-readable storage medium) that, when executed, cause one or more processors (id. execution on hardware including one or more processors) to at least:
execute an intra search first stage based on source pixels of a source video frame to determine first intra candidates (¶ 0116, first stage of intra mode decision produces candidates list) to predict a block of the source video frame (id., mode decision for luma block);
execute an intra search second stage (id., “In the second stage, the intra mode candidate list is fed into the expensive rate-distortion cost calculation process, and the final best intra prediction mode is decided for the current PU”) based on reconstructed pixels of neighboring blocks associated with the first intra candidates (id., left and above neighboring modes are in the intra mode candidate list) to determine a second intra candidate (id., deciding the final best intra prediction mode); and
encode the block of the source video frame based on the second intra candidate (Fig. 10, step 206 of encoding block of video data based on selected intra prediction mode).

Regarding claim 9, Zhao teaches the at least one storage device of claim 8, wherein the source pixels of the source video frame include respective pixels of the neighboring blocks associated with the first intra candidates (Fig. 2, ¶ 0082; reference samples for current block 40 border the block),
and the reconstructed pixels of the neighboring blocks associated with the first intra candidates are different from the source pixels of the neighboring blocks associated with the first intra candidates (¶ 0116, neighboring modes are only two of 35 available intra modes; ¶ 0234, Fig. 8, further intra prediction modes are directional from pixels in neighboring blocks).

Regarding claim 10, Zhao teaches the at least one storage device of claim 9, wherein the reconstructed pixels of the neighboring blocks are based on previously encoded versions of the neighboring blocks (Fig. 6, ¶¶ 0194, 0205; encoder loop includes intra prediction processing unit 126 and reconstruction unit 112).

Regarding claim 11, Zhao teaches the at least one storage device of claim 8, wherein the intra search first stage is to use a plurality of prediction angles to determine the first intra candidates (Figs. 8–9, non-planar modes),
and the intra search second stage is to use a subset of the plurality of prediction angles to determine the second intra candidate from the first intra candidates (Figs. 10–17, determine most probable modes before selecting prediction mode).

Regarding claim 12, Zhao teaches the at least one storage device of claim 8, wherein the intra search second stage is to determine the second intra candidate based on evaluation of a coding cost (¶ 0116, rate-distortion cost calculation is performed at second stage),
and the intra search first stage is not to use the coding cost to determine the first intra candidates (id., first stage of selecting intra mode candidates list uses a computationally cheaper SATD criterion that is distinct from the second stage rate-distortion cost). 

Regarding claim 13, Zhao teaches the at least one storage device of claim 8, wherein the block of the source video frame corresponds to a coding unit (¶ 0205, operation on transform block of transform unit or coding block of coding unit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487